Mr. Franklin L. Smith               Opinion No. M- 967
County Attorney
Nueces County Courthouse            Re:   Jurisdiction of Nueces
Corpus Christi, Texas 78401               County Court of Domestic
                                          Relations under Article
Dear Sir:                                 602, Penal Code

     You have posed the following question to this office:

          "Does Article 2338-10, Sec. 3, [Vernon's Civil
     Statutes] vest jurisdiction of wife and child
     desertion cases under Article 602, Penal Code, in
     the Domestic Relations Court of Nueces County either
     (1) exclusively, or (2) concurrently with the County
     Court of Nueces County?"

     Article 2338-10, Section 3, Vernon's Civil Statutes,
states in pertinent part:

          "Sec. 3.  The Court of Domestic Relations for
     Nueces County shall have the jurisdiction concurrent
     with the District Courts in Nueces County of all
     cases involving adoptions, removal of disability of
     minority and coverture, wife and child desertion,
     delinquent, neglected or dependent child proceedings,
     Reciprocal Support Act and all jurisdiction, powers
     and authority now or hereafter placed in the District
     or County Courts under the juvenile and child welfare
     laws of this State; . . ."

     Article 199-117, Section 2, Vernon's Civil Statutes,
reads as follows:

          "Sec. 2.  The District Court for the 117th
     Judicial District shall have and exercise the juris-
     diction prescribed by the Constitution and the laws
     of this State of District Courts in general, and the
     Judge thereof shall have and exercise the powers
     conferred by the Constitution and Laws of this
     State on the Judges of District Courts.  Its juris-
     diction shall be concurrent with that of the District
     Court of Nueces County for the 28th Judicial District."
                           -4728-
Mr. Franklin L. Smith, page 2    (M-967)



The statutes establishing the 94th and 28th judicial district
courts of Nueces County contain similar jurisdictional grants.

     Our opinion is that the Domestic Relations Court for
Nueces County has concurrent jurisdiction with the several
District Courts of Nueces County over offenses arising under
Article 602A, Vernon's Penal Code (felony wife and child
desertion cases).

     Article 1970-339, Section 4, Vernon's Civil Statutes   (as
well as Article 1970-339A) provides in pertinent part:

          "The County Court of Nueces County . . . shall
     have no other jurisdiction, civil or criminal, original
     or appellate."

These same two articles give the two County Courts at Law of
Nueces County
          ,I
           . * 0 jurisdiction in the matters and causes,
     civil and criminal, original and appellate, over
     which by the general laws of the state the County
     Court of said county would have jurisdiction . . ."

     It is therefore the opinion of this office that the Domestic
Relations Court of Nueces County has concurrent jurisdiction
with the County Courts at Law of Nueces County of matters aris-
ing under Article 602, Vernon's Penal Code (misdemeanor wife and
child desertion cases), but that the County Court of Nueces
County has no jurisdiction over such matters.

                       SUMMARY
                       -------
          The Domestic Relations Court of Nueces County
     has criminal jurisdiction over offenses under Articles
     602 and 602A, Vernon's Penal Code.

          The District Courts of Nueces County have con-
     current jurisdiction with the Domestic Relations
     Court of Nueces County of offenses under Article
     602~, Vernon's Penal Code.

          The County Courts at Law of Nueces County have
     concurrent jurisdiction with the Domestic Relations
     Court of Nueces County over offenses under Article
     602, Vernon's Penal Code.


                           -4729-
Mr. Franklin L. Smith, page 3   (M-967)



          The County Court of Nueces County has no
     jurisdiction over any criminal cases.

                                    s very truly,

                                          /
                                            &2? difzzih
                                           C. MARTIN
                                           General of Texas

Prepared by Howard M. Fender
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Ben Harrison
John Reeves
John Banks
Sig Aronson

SAM MCDANIEL
Acting Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                           -4730-